DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2019 has been entered.
Response to Arguments
Applicant’s arguments with respect to the current set of claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that currently used primary reference Wieczorek et al. (US 2011/0233152 A1), does disclose “a holder comprising an inlet, a filtrate outlet, and a retentate outlet” and “the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment” as claimed in independent Claim 1, in paragraph [0006] as explained in the prior art rejection below.  The Examiner notes that a coalescing filter medium placed in a housing where fluid is introduced upstream into the housing, enters the coalescing filter 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitations put forth in Claim 1 including “a holder, comprising an inlet, a filtrate outlet, and a retentate outlet” and the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment” are not mentioned in the Specification, lacking antecedent basis.
The limitations put forth in Claim 7 including the specifically claimed diameter ranges of the nanofibers are not mentioned in the Specification, lacking antecedent basis.
The limitations put forth in Claim 12 including the specifically claimed thickness ranges of the filter layers are not mentioned in the Specification, lacking antecedent basis.
The types of limitations put forth in Claim 13 including all of the different types of filters are not mentioned at all in the Specification, lacking antecedent basis.
The Specification is objected to because it does not describe Figure 1E of the Drawings at all.
Drawings
Figure 1E of the Drawings is objected to because it is not an originally filed figure via 371 entry.  In addition, there is no description of Figure 1E in the Specification.  
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the porous interlayer” on line 13 of the claim should be rewritten as “the interlayer” for consistency type purposes.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the word “fiver” on line 2 of the claim should be rewritten as “fiber”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  there is a comma missing between “polymers” and “nylon” on line 3 of the claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the word “a” can be inserted between “of” and “gridded” for better grammar/clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “curricular” in claim 13 is used by the claim, while the accepted meaning is “relating to a curriculum”, (merriam-webster.com/dictionary/curricular), which makes it unclear how something academic can describe the structure of a filter.  The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 & 12-14 are rejected under 35 U.S.C. 103 as being obvious over Wieczorek et al. (US 2011/0233152 A1).
Claims 1-5, 7 & 12-14 are directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claims 1-5, 7 & 12-14, Embodiment 1 of Wieczorek discloses a fluid filtration device, (See [0006]), comprising:

 (i) a porous interlayer having opposing first and second sides (See Fig. 4 and [0078], three adjacent layers that extend in a series from upstream to downstream having a first layer, second layer, and third layer), 
(ii) a first fiber containing filter layer located on the first side of the interlayer (See Fig. 4 and [0079], first layer); and 
(iii) a second fiber containing filter layer located on the second side of the interlayer (See Fig. 4, [0081], third layer), 
wherein the fibers in the first and second fiber containing filter layers have a different fiber diameter (See [0079] and [0081], first layer having diameter of about 1-30 microns and third layer having diameter of about 0.5-5 microns), and each fiber containing filter layer has a different pore size rating (See [0079] and [0081], first layer having mean flow pore diameter of 20 microns and third layer having mean flow pore diameter of 10 microns), and the interlayer has a coarser pore size than either the first or second fiber containing filter layers (See [0079]-[0081], second layer having mean flow pore diameter of 100 microns).
Embodiment 1 of Wieczorek does not explicitly disclose (a) a holder comprising an inlet, a filtrate outlet, and a retentate outlet; and part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment.
Embodiment 2 of Wieczorek discloses 
(a) a holder, (See paragraph [0006]; housing), comprising an inlet, (See paragraph [0006], upstream inlet receiving a mixture), a filtrate outlet, (See paragraph [0006], first downstream outlet to discharge the mixture after coalescing), and a retentate outlet, (See paragraph [0006], second downstream outlet to discharge the coalesced dispersed phase); and 
part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment, (See paragraph [0006]; part of housing including upstream inlet that flows mixture into coalescing media inside the housing), and a downstream compartment, (See paragraph [0006]; part of housing including first downstream outlet flowing mixture out after passing through coalescing media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of Embodiment 1 of Wieczorek by incorporating (a) a holder comprising an inlet, a filtrate outlet, and a retentate outlet; and part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment as in Embodiment 2 of Wieczorek in order to “coalesce any suitable mixture” such as “water dispersed in a hydrocarbon liquid”, (See paragraph [0007], Wieczorek), for removing “at least about 93% of water dispersed in liquid hydrocarbon fuel”, (See paragraph [0021], Wieczorek), resulting in “improved coalescers that include improved coalescing media [that] also are desirable because they permit the use of a smaller media pack in view of improved coalescing efficiency”, (See paragraph [0003], Wieczorek).
Additional Disclosures Included Below:
Claim 2: The fluid filtration device according to claim 1, wherein the fibers in the first and second fiber containing filter layers are a polymer material selected from the group consisting of thermoplastic polymers and thermoset polymers, (Wieczorek; See [0039] and [0042], the coalescing media layer comprises fibrous material of polymers which are formed by utilizing a melt-blown process).
Claim 3: The fluid filtration device according to claim 2, wherein the fibers in the first and second fiber containing layers are nanofibers, (Wieczorek; See [0079] and [0081], first layer having diameter of about 1-30 microns (1,000 - 30,000 nm) and third layer having diameter of about 0.5-5 microns (500 - 5,000 nm)).
Claim 4: The fluid filtration device according to claim 1, wherein the interlayer comprises a nonwoven (Wieczorek; See [0042], coalescing media may be manufactured by utilizing a melt-blown process. Melt- blown process produces a non-woven structure).
Claim 5: The fluid filtration device according to claim 4, wherein the nonwoven comprises a polymeric nanofiber, (Wieczorek; See [0039] and [0042], the coalescing media layer comprises fibrous material of polymers which are formed by utilizing a melt-blown process. See [0080], second layer having a fiber diameter of 5-50 microns (5,000 - 50,000 nm)).
Claim 7: The fluid filtration device according to claim 3, wherein  the nanofibers in the first fiber containing filter layer have a fiber diameter from about 10 nm to about 1,000 nm, and the nanofibers in the second fiber containing filter layer have a fiber diameter from about 10 nm to about 1,000 nm, (Wieczorek; See [0079] and [0081], first layer having diameter of about 1-30 microns (1,000 - 30,000 nm), anticipating the claimed range at about 1,000 nm; and third layer having diameter of about 0.5-5 microns (500 - 5,000 nm), anticipating the claimed range from 500 to about 1,000 nm).
Claim 12: The fluid filtration device of claim 1, wherein the first fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm and the second fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm, (Wieczorek; See [0079] and [0081], first layer having diameter of about 1-30 microns, anticipating the claimed range at this range, and third layer having diameter of about 0.5-5 microns, anticipating the claimed range from 1 to 5 microns),
 Claim 13: The fluid filtration device of claim 1, wherein the first and second fiber containing filter layers are selected from the group consisting of gridded filter, curricular shaped filter, disc shaped filter, pleated filter, depth filter and combinations thereof, (Wieczorek; See Fig. 4, coalescing media having a gridded structure, three-layered filter structure is interpreted as “depth” filter as well).
Claim 14: The fluid filtration device of claim 1, wherein the interlayer has a mean pore size approximately 2 to 100 times larger than a mean pore size of the fiber containing first or second filter Iavers on either side of the interlayer (Wieczorek; See [0079]-[0081], first layer having mean flow pore diameter of 20 microns, and second layer having mean flow pore diameter of 100 microns, and third layer having mean flow pore diameter of 10 microns; The second layer is 10 times more larger than the third layer and 5 times more larger than the first layer, anticipating the claimed range at those ratios).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al., (US 2011/0233152) in view of Kahlbaugh et al., (US 6,171,684).
Claim 6 is directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claim 6, modified Wieczorek discloses the fluid filtration device of claim 5, but does not disclose wherein the polymeric nanofiber is made from polypropylene. 
However, Wieczorek does disclose that the coalescing media may comprise layers of polymers (See [0039]).
Kahlbaugh discloses a nonwoven composite media for fluid filtration, (See Fig. 7 and [0217], media construction 10 comprising non-woven fiber matrix), wherein the polymeric nanofiber is made from polypropylene, (Kahlbaugh; See [0134], fine fiber components made from polypropylene fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the polymeric nanofibers is made from polypropylene as in Kahlbaugh such that the polymeric nanofiber is a material that will be readily formed into fibers with relatively small diameters to form a network of fibers (See [0130], Kahlbaugh), while being strong and remaining intact during handling and during filtering operations (See [0131], Kahlbaugh).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al. (US 2011/0233152) in view of Fantini, (US 2012/0125866).
Claims 8-10 are directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claims 8-10, modified Wieczorek discloses the fluid filtration device of claim 1, but does not disclose wherein the first and second fiber containing filter layers comprise electrospun nanofiber mats. However, Wieczorek does disclose the composite media can be constructed utilizing methods known in the art, (See [0042]), using layers of polymer fibrous material (See [0039]).
Fantini discloses a nonwoven composite media for fluid filtration, (See Abstract & paragraph [0001], Fantini), wherein the first and second fiber containing filter layers comprise electrospun nanofiber mats, (See paragraphs [0002], [0005] & [0019], Fantini).  Additional features of this embodiment are included as part of the Additional Disclosures Included section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the first and second fiber containing filter layers comprise electrospun nanofiber mats as in Fantini because “electrospinning seems to provide the simplest approach to obtain nanofibers…uniform in diameter and diversified in comparison”, (See paragraph [0002], Fantini), and “only few polymers are being used industrially” for electrospinning including nylon, (See paragraph [0005], Fantini).
Additional Disclosures Included Below:
Claim 9: The fluid filtration device according to claim 8, wherein the nanofiber is a polymer material selected from the group consisting of thermoplastic polymers and thermoset polymers (See paragraph [0063], Fantini; PEI is a thermoplastic polymer).
Claim 10: The fluid filtration device according to claim 8, wherein the nanofiber is a polymer material selected from the group consisting of thermoplastic polymers, thermoset polymers, nylon, polyimide, aliphatic polyamide, aromatic polyamide, polysulfone, cellulose, cellulose acetate, polyether sulfone, polyurethane, poly(urea urethane), polybenzimidazole, polyetherirnide, polyacrylonitrile, poly(ethylene terephthalate), polypropylene, polyaniline, poly(ethylene oxide), poly(ethylene naphthalate), poly(butyleneterephthalate), styrene butadiene rubber, polystyrene, poly(vinyl chloride), poly(vinyl alcohol), poly(vinyl acetate), poly(vinylidene fluoride), poly(vinyl butylene), copolymers and combinations thereof ,(See paragraph [0063], Fantini; PEI is a thermoplastic polymer).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al. (US 2011/0233152) in view of Fantini, (US 2012/0125866), in further view of Chung et al., (“Chung”, US 2003/0106294).
Claim 11 is directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claim 11, modified Wieczorek discloses the fluid filtration device according to claim 8, but does not explicitly disclose wherein the nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof.
Chung discloses a fluid filtration device, (See Abstract and paragraph [0003], Chung), wherein its nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof, (See paragraph [0008], Chung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof in order to “improve fiber lifetime or operational properties”, (See paragraph [0011], Chung), and “improved environemental stability to heat, humidity…and mechanical stress”, (See paragraph [0002], Chung), as desired in Fantini, (See paragraph [0049], Fantini).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779